DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 07/14/2020 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the items listed in below must be shown or the features canceled from the claims.  No new matter should be entered.
A system comprising:
a light source; 
a sample comprising cells in a flow stream; 
a light detection system comprising a photodetector; and,
a processor comprising memory operably coupled to the processor,
as claimed in claim 37 must be shown in the drawings, specifically because a system/apparatus is being claimed.

The drawings are further objected to under 37 CFR 1.83(a) because the drawings do not show a method as claimed in claims 1-17.  For example, claim 1 claims a method for determining whether an object in a flow stream is a cell aggregate based on: 
detecting light from cells in a sample flow stream; 
generating spatial data of an object in the flow stream; and, 
determining whether the object in the flow stream is a cell aggregate based on the spatial data.
There is no drawing that shows determining whether an object in a flow stream is a cell aggregate based only using (1) detected light and (2) spatial data.  Figure 3 of the instant application shows that several more steps are needed to identify an object as being an aggregate or single cell particle.  Furthermore, the features/method-steps claimed in claims 2-17 are not in any of the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 37-38 and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-17, 37-38 and 83 are rejected because “spatial data” is neither defined nor described in the specification. It is not clear what “spatial data” represents. Does it represent the size of an object? Does it represent the object’s location/position in the sample stream? Does it is or how it relates to characteristics or physical features of cell(s)/object.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 37-38 and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-17, 37-38 and 83 are rejected because the claimed limitation “spatial data” is neither defined nor described in the specification. It is not clear what “spatial data” represents. Does it represent the size/dimension of an object? Does it represent the object’s location/position in the sample stream? Does it represent the object’s distance from a reference point in the interrogation region?  The specification lacks a description of what “spatial data” is or how it relates to characteristics or physical features of cell(s)/object and what aspect of the “spatial data” is used for determining whether an object is aggregate or not. The lack of clarity due to the lack of a description of critical subject matter has made the claims vague and indefinite.

Remarks
A proper search and examination of the application could not be made without a description of what “spatial data” is as detailed in sections 6-9 above. Because “spatial data” is the most critical component of the claimed invention, without clearly knowing what is being claimed, a proper search and examination of the application could not be made.  However, the Examiner has made a prior art search based on what is clearly described and relevant prior art that teaches determining whether an object in a flow stream is a cell aggregate is listed below.

With regard to claims 1-3, Ishisaka et al (US 2010/0196917) teaches detecting light (light source 53) from a sample comprising cells in a flow stream (through flow cell 51); generating data of an object in the flow stream in an interrogation region to obtain data of the object; and determining whether the object in the flow stream is a cell aggregate based on the data by detecting forward scattered light from the sample in the flow stream (see abstract; paragraphs [0034] – [0045]; Figures 1-4). 

    PNG
    media_image1.png
    390
    461
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    463
    722
    media_image2.png
    Greyscale


With regard to claim 5, Ishisaka et al discloses “Flow cytometry method for illuminating a measurement sample including cells as a measuring object with laser beam and measuring the size and shape of each cell by using scattered light and fluorescence from the measurement sample, is disclosed in WO publication No. 2006/103920 for example” in paragraph [0003].

With regard to claim 6, Seth et al (US 2014/0227682 A1) teaches of determining the center of mass/centroid of each object/cell based on image data (see paragraphs [0087], [0090] and claim 13; Figure 1) in a system for detecting abnormalities in biological cells.

With regard to claim 7, Seth et al (US 2014/0227682 A1) teaches of determining the eccentricity/various shapes of the object/cell based on the image data (see paragraph [0033]) in a system for detecting abnormalities in biological cells.

With regard to claims 8-12, Seth et al (US 2014/0227682 A1) teaches of obtaining image moment of an object/cell based on the image data (see paragraph [0090]) in a system for detecting abnormalities in biological cells.

With regard to claim 37-38 and 83, they are directed to an apparatus for performing the method-steps of claim 1 as detailed in section 11 above (see abstract; paragraphs [0034] – [0045]; Figures 1-4).

With regard to claims 4 and 13-17, they will be examined along with the rest of the claims and their patentability determined after the claims are amended to overcome the rejection and prior art teachings detailed above. 

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886